IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40978

STATE OF IDAHO,                                 )     2014 Unpublished Opinion No. 305
                                                )
       Plaintiff-Respondent,                    )     Filed: January 6, 2014
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
SHANNON LYNN MADISON,                           )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Lynn G. Norton, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of six months, for misappropriation of personal identifying
       information, and concurrent six-month determinate sentence for petit
       theft, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Shannon Lynn Madison was convicted of misappropriation of personal identifying
information, Idaho Code §§ 18-3126, 18-3128, and misdemeanor petit theft, I.C. §§ 18-2403(1),
18-2407(2).     The district court sentenced Madison to a unified term of five years, with a
minimum period of confinement of six months, for the misappropriation charge and a concurrent
determinate term of six months for the petit theft. Madison appeals, contending that her sentence
is excessive.




                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Madison’s judgment of conviction and sentence are affirmed.




                                                   2